    Case 19-22715-CMB              Doc 52      Filed 07/15/19 Entered 07/15/19 12:19:33                        Desc Main
                                               Document     Page 1 of 6




                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    In re:                                                     Case No. 19-22715-CMB

    5171 Campbells Land Co., Inc.,


                              Debtor.                          Chapter 11

    United States Trustee,

                              Movant,

                   v.
                                                               Related to Dkt. No. 34
    5171 Campbells Land Co., Inc.,

                              Debtor-Respondent.


     OBJECTION OF STORE CAPITAL ACQUISITIONS, LLC AND STORE MASTER
    FUNDING XIII, LLC TO UNITED STATES TRUSTEE’S EXPEDITED MOTION FOR
                    APPOINTMENT OF CHAPTER 11 TRUSTEE

             STORE Master Funding XIII, LLC (“STORE Master”) and STORE Capital Acquisitions,
LLC (“STORE Capital” and together with STORE Master, “STORE”), by its undersigned counsel
hereby file this objection (the “Objection”) to the United States Trustee’s (“UST”) Expedited
Motion for Appointment of Chapter 11 Trustee [Dkt. No. 34] (the “Motion”), 1 in support hereof,
state the following:
I.           BACKGROUND

             1.     On July 8, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for relief

under chapter 11 of the Bankruptcy Code.

             2.     STORE Master is the owner of nonresidential real property listed on Exhibit A in

which the Debtors lease property (the “Premises”) pursuant to a certain master lease agreement

and certain individual lease agreements (the “Leases”).



1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
 Case 19-22715-CMB         Doc 52     Filed 07/15/19 Entered 07/15/19 12:19:33            Desc Main
                                      Document     Page 2 of 6


       3.      Debtor, as a licensee and operator of Perkins Restaurant & Bakery locations, was
party to license agreements (the “License Agreements”) with Perkins & Marie Callender’s Inc.
(“PMC”). Pursuant to the License Agreements, Debtor operates 27 Perkins restaurants (the
“Restaurants”) in Ohio, Pennsylvania, and New York, including restaurants in each of the
Premises.
       4.      STORE owns the Premises containing 22 of the 27 Restaurants.
       5.      Prior to the Petition Date, Debtor defaulted under the terms of the License
Agreements.
       6.      Based on Debtor’s default under the License Agreements, and based on Debtor’s
apparent inability to immediately cure the default, PMC granted Debtor a temporary license
allowing Debtor to continue to operate the Restaurants as Perkins restaurants.
       7.      On or about June 3, 2019, based on continued breaches of the License Agreements
and failure to comply with the terms of the temporary license, PMC terminated the temporary
license for all of the Restaurants.
       8.      Further, based on Debtor’s default and the termination, PMC served Debtor with a
de-identification letter informing Debtor that it must, inter alia, immediately cease identifying the
Restaurants as Perkins or former Perkins restaurants, cease using PMC’s trademarks, and alter the
physical interior and exterior décor of the Restaurants to sufficiently de-identify them as Perkins
restaurants.
       9.      PMC initiated litigation against Debtor on June 27, 2019 by filing a complaint in
the U.S. District Court for the Western District of Tennessee. In addition to claims for breach of
the License Agreements and related damages, PMC sought temporary, preliminary, and
permanent injunctive relief, filing a motion for temporary restraining order and preliminary
injunction.
       10.     On July 2, 2019, PMC obtained a temporary restraining order against Debtor (the
“TRO”) providing, inter alia, Debtor is
               restrained from competing activities within a 3-mile radius of each
               Restaurant or within a 3-mile radius of any Perkins restaurant
               operated by PMC or any other licensee of PMC . . .; restrained from
               continuing to directly or indirectly identify the Restaurants as current
               or former Perkins restaurants, or as franchisees or licensees of, or as
               otherwise associated with PMC . . . ; [required to] take such action to
               alter the physical interior and exterior decor of the Restaurants
               (specifically including, but not limited to, removing distinctive
 Case 19-22715-CMB           Doc 52    Filed 07/15/19 Entered 07/15/19 12:19:33           Desc Main
                                       Document     Page 3 of 6


                 architectural features of or on the building) as will effectively de-
                 identify and distinguish the Restaurants from the PMC Perkins’ brand.

The temporary restraining order further set a preliminary injunction hearing for July 8, 2019—the
Petition Date.
       11.       Since the Petition Date, Debtor filed its Application for Approval of Compass
Advisory Partners, LLC as Chief Restructuring Officer Nunc pro Tunc as of July 8, 2019 (the
“CRO Application”). See Dkt. No. 16. A hearing on the CRO Application is currently scheduled
for August 9, 2019. See Dkt. No. 18.
       12.       Further, since the Petition Date, Debtor and PMC reached an agreement that would
allow Debtor to operate the Restaurants pursuant to a new temporary license (the “Post-petition
Temporary License”).
       13.       The terms of the agreement relating to the Post-petition Temporary License are
outlined in the Stipulation and Consent Order (the “Consent Order”) filed by Debtor and PMC on
July 12, 2019. See Dkt. No. 28.
       14.       Specifically, pursuant to the Post-petition Temporary License, Debtor will be
permitted to operate 17 of the 27 Restaurants as Perkins restaurants until the earlier of the date
PMC enters into a new license agreement for the specific locations and (b) August 10, 2019. See
Dkt. No. 28.
       15.       Further, pursuant to the Consent Order, Debtor will be permitted, once it succeeds
in de-identification, to operate 10 of the Restaurants as non-Perkins restaurants. Id.
       16.       On July 12, 2019, the UST filed the Motion seeking appointment of a chapter 11
trustee over the Debtor’s bankruptcy estate. Dkt. No. 34.
       17.       UST argues that the appointment of a chapter 11 trustee is in the best interest of all

of Debtor’s creditors. Id. at 54.

       18.       In the Motion, UST requests that the Court refrain from entering the Consent Order

until a ruling has been entered on the Motion. Id. at ¶ 18.

II.    ARGUMENT

       A.        Immediate Appointment of Trustee is Not in the Best Interest of Creditors

       19.       In light of the pending CRO Application, UST’s concerns regarding the alleged need

for “an independent fiduciary to work for the benefit of all creditors” is unfounded. Id. at ¶ 54
 Case 19-22715-CMB        Doc 52      Filed 07/15/19 Entered 07/15/19 12:19:33        Desc Main
                                      Document     Page 4 of 6


(emphasis in original). The proposed chief restructuring officer will serve the needs of the Debtor

and the estate to the benefit of creditors without the added expense, and attendant time delays, of

employing a chapter 11 trustee.

       20.    STORE believes that the best possible outcome for all creditors in this case, and

specifically the more than one thousand employees currently in limbo, is a speedy sale or other

mechanism that would effectuate a transfer of Debtor’s assets in the next 30 days to a new operator

that can assume or enter into new leases and licensing agreements and continue to operate the

Restaurants as Perkins restaurants.

       21.    Appointment of a chapter 11 trustee to “investigate the financial affairs of the

Debtor” is an unnecessary step that will do nothing more than cause any speedy sale or transfer

process to grind to a halt while a trustee is appointed and granted time to get up to speed on this

relatively straight-forward case.

       22.    In addition to the pending CRO Application, PMC and Debtor have already taken

the first step towards teeing up a speedy transfer of the Debtor’s assets. The Post-petition

Temporary License will allow Debtor to operate all of its Restaurants, most as Perkins, until

Debtor, PMC, and other stakeholders can coordinate a sale of Debtor’s assets to a new operator

to lease the Restaurants and enter new license agreements with PMC. The Consent Order allows

the Debtor to prevent the Restaurants from going dark while at the same time preserving the jobs

of Debtors’ employees.

       23.    If entry of the Consent Order is delayed pending appointment of a chapter 11 trustee,

the most likely outcome is catastrophe. Debtor, which is barred from operating the Restaurants

as Perkins by the TRO and barred from operating as any other restaurant within 3 miles of its prior

Perkins locations, would have no choice but to cease all operations, lay off its employees, likely

convert to chapter 7 and face a liquidation that will result in minimal payment to creditors.
 Case 19-22715-CMB           Doc 52   Filed 07/15/19 Entered 07/15/19 12:19:33        Desc Main
                                      Document     Page 5 of 6


         24.      Any concerns the UST has about the Debtor and its prepetition activities can be

addressed through the appointment of an examiner at a later date, when the granting of such a

motion will not undercut the best possible outcome for the Debtor, the estate, and the creditors.

         B.       Reservation of Rights

         25.      This Objection is based on the limited information STORE has been able to obtain

and analyze in the three (3) days since the Motion was filed.

         26.      Based on the tightly compressed objection period regarding the Motion, and the

limited information available, STORE expressly reserves the right to supplement and/or amend

this Objection from time to time and at any time. STORE further reserve any and all rights to

raise any additional objections with respect to the Motion or otherwise with respect to any relief

requested as it may affect the Leases or STORE’s interests.

                  WHEREFORE, STORE respectfully requests that this Court enter an order: (a)

sustaining STORE’s Objection to the Motion; and (b) granting STORE such other and further

relief as this Court deems just and appropriate under the circumstances.



Dated:        7/15/19                       By:     /s/ James F. Grenen
                                                   James F. Grenen, Esquire
                                                   PA ID No. 46478
                                                   Grenen & Birsic, P.C.
                                                   One Gateway Center, 9th Floor
                                                   Pittsburgh, PA 15222
                                                   412-281-7650

                                                   And
 Case 19-22715-CMB     Doc 52   Filed 07/15/19 Entered 07/15/19 12:19:33    Desc Main
                                Document     Page 6 of 6


Dated: July 15, 2019    .            BALLARD SPAHR LLP

                                     /s/ Michael A. DiGiacomo
                                     Craig Solomon Ganz (admitted pro hac vice)
                                     Michael A. DiGiacomo (admitted pro hac vice)
                                     ganzc@ballardspahr.com
                                     digiacomom@ballardspahr.com
                                     BALLARD SPAHR LLP
                                     1735 Market Street, 51st Floor,
                                     Philadelphia, PA 19103

                                     Attorneys for STORE Master Funding XIII, LLC and
                                     STORE Capital Acquisitions, LLC
